            Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 1 of 34



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 BRIAN STILLMAN, Individually and on              )
 Behalf of All Others Similarly Situated,         )
                                                  )
                        Plaintiff,                )
                                                  )    Case No. 1:20-cv-03359
         v.                                       )
                                                  )    CLASS ACTION COMPLAINT FOR
 MOBILE MINI, INC., ERIK OLSSON,                  )    VIOLATIONS OF SECTIONS 14(a) AND
 KELLY WILLIAMS, FREDERICK G.                     )    20(a) OF THE SECURITIES
 MCNAMEE, JEFFREY S. GOBLE,                       )    EXCHANGE ACT OF 1934
 JAMES J. MARTELL, KIMBERLY J.                    )
 MCWATERS, LAWRENCE                               )    JURY TRIAL DEMANDED
 TRACHTENBERG, MICHAEL L.                         )
 WATTS, SARA R. DIAL, STEPHEN A.                  )
 MCCONNELL, and MICHAEL W.                        )
 UPCHURCH,                                        )
                                                  )
                        Defendants.               )


       Plaintiff Brian Stillman (“Plaintiff”), by his undersigned attorneys, alleges upon personal

knowledge with respect to himself, and information and belief based upon, inter alia, the

investigation of counsel as to all other allegations herein, as follows:

                                     NATURE OF THE ACTION

       1.       This action is brought as a class action by Plaintiff on behalf of himself and the

other public holders of the common stock of Mobile Mini, Inc. (“Mobile Mini” or the “Company”)

against the Company and the members of the Company’s board of directors (collectively, the

“Board” or “Individual Defendants” and, together with Mobile Mini, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a), 78t(a), SEC Rule 14a-9, 17 C.F.R. § 240.14a-9, and Regulation G, 17

C.F.R. § 244.100, in connection with the proposed merger (the “Proposed Transaction”) between

Mobile Mini and WillScot Corporation (“WillScot”).




                                                 -1-
            Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 2 of 34



       2.       On March 1, 2020, the Board caused the Company to enter into an agreement and

plan of merger (“Merger Agreement”), pursuant to which the Company’s shareholders stand to

receive 2.4050 shares of WillScot common stock for each share of Mobile Mini stock they own

(the “Merger Consideration”). Upon completion of the merger, Mobile Mini shareholders will

own approximately 46% and WillScot shareholders will own approximately 54% of the combined

company.

       3.       On April 17, 2020, in order to convince Mobile Mini shareholders to vote in favor

of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading Form S-4 (the “S-4”) Registration Statement with the Securities and Exchange

Commission (“SEC”), in violation of Sections 14(a) and 20(a) of the Exchange Act. The

materially incomplete and misleading S-4 violates SEC Rule 14a-9 (17 C.F.R. § 240.14a-9).

       4.       While touting the fairness of the Merger Consideration to the Company’s

shareholders in the S-4, Defendants have failed to disclose certain material information that is

necessary for shareholders to properly assess the fairness of the Proposed Transaction, thereby

violating SEC rules and regulations and rendering certain statements in the S-4 materially

incomplete and misleading.

       5.       In particular, the S-4 contains materially incomplete and misleading information

concerning: (i) the financial projections for the Company that were prepared by the Company and

relied on by Defendants in recommending that Mobile Mini shareholders vote in favor of the

Proposed Transaction; and (ii) the summary of certain valuation analyses conducted by Mobile

Mini’s financial advisors, Barclays Capital Inc. (“Barclays”) and Goldman Sachs & Co. LLC

(“Goldman Sachs”) in support of their opinions that the Merger Consideration is fair to

shareholders, on which the Board relied.




                                               -2-
             Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 3 of 34



        6.       It is imperative that the material information that has been omitted from the S-4 is

disclosed prior to the forthcoming vote to allow the Company’s shareholders to make an informed

decision regarding the Proposed Transaction.

        7.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act, based on Defendants’

violation of: (i) Regulation G (17 C.F.R. § 244.100); and (ii) Rule 14a-9 (17 C.F.R. § 240.14a-9).

Plaintiff seeks to enjoin Defendants from holding the shareholder vote on the Proposed Transaction

and taking any steps to consummate the Proposed Transaction unless, and until, the material

information discussed below is disclosed to Mobile Mini shareholders sufficiently in advance of

the vote on the Proposed Transaction or, in the event the Proposed Transaction is consummated,

to recover damages resulting from Defendants’ violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        8.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

        9.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        10.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because a substantial portion of the alleged wrongs took




                                                  -3-
          Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 4 of 34



place in this District and the Company’s common stock trades on the NASDAQ Composite, which

is headquartered in this District.

                                             PARTIES

         11.      Plaintiff is, and at all relevant times has been, a holder of Mobile Mini common

stock.

         12.      Defendant Mobile Mini is incorporated in Delaware and maintains its principal

executive offices at 4646 E. Van Buren Street, Suite 400, Phoenix, Arizona 85008.             The

Company’s common stock trades on the NASDAQ under the ticker symbol “MINI.”

         13.      Individual Defendant Erik Olsson is Mobile Mini’s Chairman and has been a

director of Mobile Mini at all relevant times.

         14.      Individual Defendant Kelly Williams is Mobile Mini’s President and Chief

Executive Officer and has been a director of Mobile Mini at all relevant times.

         15.      Individual Defendant Frederick G. McNamee has been a director of Mobile Mini

at all relevant times.

         16.      Individual Defendant Jeffrey S. Goble has been a director of Mobile Mini at all

relevant times.

         17.      Individual Defendant James J. Martell has been a director of Mobile Mini at all

relevant times.

         18.      Individual Defendant Kimberly J. McWaters has been a director of Mobile Mini at

all relevant times.

         19.      Individual Defendant Lawrence Trachtenberg has been a director of Mobile Mini

at all relevant times.




                                                 -4-
          Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 5 of 34



         20.      Individual Defendant Michael L. Watts has been a director of Mobile Mini at all

relevant times.

         21.      Individual Defendant Sara R. Dial has been a director of Mobile Mini at all relevant

times.

         22.      Individual Defendant Stephen A. McConnell has been a director of Mobile Mini at

all relevant times.

         23.      Individual Defendant Michael W. Upchurch has been a director of Mobile Mini at

all relevant times.

         24.      The Individual Defendants referred to in paragraphs 13-23 are collectively referred

to herein as the “Individual Defendants” and/or the “Board.”

                                 CLASS ACTION ALLEGATIONS

         25.      Plaintiff brings this class action pursuant to Fed. R. Civ. P. 23 on behalf of himself

and the other public shareholders of Mobile Mini (the “Class”). Excluded from the Class are

Defendants herein and any person, firm, trust, corporation, or other entity related to or affiliated

with any Defendant.

         26.      This action is properly maintainable as a class action because:

                  a.     The Class is so numerous that joinder of all members is impracticable. As

         of March 1, 2020, there were approximately 49,000,000 shares of Mobile Mini common

         stock outstanding, held by hundreds of individuals and entities scattered throughout the

         country. The actual number of public shareholders of Mobile Mini will be ascertained

         through discovery;




                                                  -5-
  Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 6 of 34



        b.      There are questions of law and fact that are common to the Class that

predominate over any questions affecting only individual members, including the

following:

                i)        whether Defendants disclosed material information that includes

                          non-GAAP financial measures without providing a reconciliation of

                          the same non-GAAP financial measures to their most directly

                          comparable GAAP equivalent in violation of Section 14(a) of the

                          Exchange Act;

                ii)       whether Defendants have misrepresented or omitted material

                          information concerning the Proposed Transaction in the S-4 in

                          violation of Section 14(a) of the Exchange Act;

                iii)      whether the Individual Defendants have violated Section 20(a) of

                          the Exchange Act; and

                iv)       whether Plaintiff and other members of the Class will suffer

                          irreparable harm if compelled to vote their shares regarding the

                          Proposed Transaction based on the materially incomplete and

                          misleading S-4.

        c.      Plaintiff is an adequate representative of the Class, has retained competent

counsel experienced in litigation of this nature, and will fairly and adequately protect the

interests of the Class;

        d.      Plaintiff’s claims are typical of the claims of the other members of the Class

and Plaintiff does not have any interests adverse to the Class;




                                            -6-
            Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 7 of 34



                 e.      The prosecution of separate actions by individual members of the Class

          would create a risk of inconsistent or varying adjudications with respect to individual

          members of the Class, which would establish incompatible standards of conduct for the

          party opposing the Class;

                 f.      Defendants have acted on grounds generally applicable to the Class with

          respect to the matters complained of herein, thereby making appropriate the relief sought

          herein with respect to the Class as a whole; and

                 g.      A class action is superior to other available methods for fairly and

          efficiently adjudicating the controversy.

                                 SUBSTANTIVE ALLEGATIONS

I.        The Proposed Transaction

          27.    Mobile Mini is a leading provider of portable storage solutions that is committed to

providing its customers with superior services and access to a high-quality and diverse fleet.

Additionally, the Company is a leading provider of specialty containment solutions in the United

States.

          28.    On March 2, 2020, Mobile Mini and WillScot issued a joint press release

announcing the Proposed Transaction, which states in pertinent part:

          BALTIMORE and PHOENIX, March 02, 2020 (GLOBE NEWSWIRE) --
          WillScot Corporation (NASDAQ: WSC) (“WillScot”) and Mobile Mini, Inc.
          (NASDAQ: MINI) today announced the companies have entered into a definitive
          merger agreement under which WillScot, a leading specialty rental services
          provider of innovative modular space and portable storage solutions across North
          America, will combine with Mobile Mini, a leading provider of portable storage
          solutions serving customers in the U.S., U.K., and Canada. Mobile Mini
          stockholders will receive 2.4050 shares of WillScot common stock for each share
          of Mobile Mini common stock in an all-stock merger of equals transaction.

          The implied total enterprise value of the combined company is approximately $6.6
          billion. Upon completion of the transaction, current WillScot and Mobile Mini



                                                  -7-
  Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 8 of 34



stockholders will own 54% and 46% of the combined company, respectively. The
transaction is expected to close in the third quarter of 2020.

This combination brings together WillScot’s leading modular space capabilities
with Mobile Mini’s leading portable storage solutions. The combined company will
benefit from complementary capabilities, a diverse customer base, a broad
geographic footprint, increased scale, and multiple levers for growth driven by
enhanced product and service offerings as well as significant cost savings.

Brad Soultz, President and Chief Executive Officer of WillScot, commented,
“Today’s announcement represents a milestone event for both WillScot and Mobile
Mini. The combination of our two great companies creates a leading provider of
modular space and portable storage solutions, with a broadened footprint and
expanded fleet ideally positioned to benefit from the cross-selling of WillScot’s
Ready to Work solutions and Mobile Mini’s managed services offerings. The
combined company will benefit from diversified and predictable lease revenue
streams, as well as a strong balance sheet and robust free cash flow2 profile,
facilitating further growth and enhancing our ability to generate superior returns for
our stockholders. I am very excited to combine with Mobile Mini and could not be
prouder of the WillScot team that made it possible.”

Kelly Williams, President and Chief Executive Officer of Mobile Mini, said, “We
are pleased to join forces with WillScot to offer customers the largest portfolio of
modular space and portable storage solutions in North America. We look forward
to working with the WillScot team to successfully integrate our great businesses
and deliver strong, predicable growth and profitability to stockholders over the long
term, all while maintaining our commitment to our culture and focus on customer
service.”

Compelling Strategic Rationale

   •   Combines two iconic industry leaders – a leading provider of modular space
       solutions and a leading provider of portable storage solutions – with best-in
       class teams and proven track records of delivering profitable growth and
       stockholder value.
   •   Creates industry-leading specialty leasing platform with enhanced ability to
       serve customers through a combination of distinct but complementary
       portfolios with leading brands and broad geographic footprint.
   •   $50 million of anticipated annual cost synergies for this transaction with
       significant upside for incremental revenue synergies supported by cross-
       customer pull through, expansion of WillScot’s value adding products and
       services offering across Mobile Mini’s steel ground level offices, and
       expansion of Mobile Mini’s managed services offering across WillScot’s
       customer base.
   •   Strengthens combined customer valuation proposition across diverse end
       markets via pull through from modular to storage and vice versa.



                                        -8-
  Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 9 of 34



   •   Significant capital allocation flexibility underpinned by an expected
       combined free cash flow2 of greater than $290 million and supported by a
       $2.9 billion NBV fleet generating predictable and strong recurring revenue
       with >30 months average lease duration and >20 years average useful asset
       life.
   •   Builds on WillScot’s track record of successfully integrating the ModSpace,
       Tyson and Acton acquisitions, while driving over $70 million of annual cost
       synergies.

Organizational Structure

Following the close of the transaction, Brad Soultz, WillScot’s Chief Executive
Officer, will serve as Chief Executive Officer of the combined company, Kelly
Williams, Mobile Mini’s President and Chief Executive Officer, will serve as
President and Chief Operating Officer of the combined company, Tim Boswell,
WillScot’s Chief Financial Officer, will serve as Chief Financial Officer of the
combined company and Chris Miner, Mobile Mini’s General Counsel, will serve
as General Counsel of the combined company.

The combined company’s board of directors will consist of 11 directors, 6 of which
are members from the WillScot Board of Directors and 5 of which are members
from the Mobile Mini Board of Directors. Erik Olsson, the Non-Executive
Chairman of the Board of Directors of Mobile Mini, will serve as Non-Executive
Chairman of, and Gerry Holthaus, Non-Executive Chairman of the Board of
Directors at WillScot, will serve as Lead Independent Director of, the board of
directors of the combined company.

Combination Overview and Financial Rationale

Mobile Mini stockholders will receive 2.4050 shares of WillScot common stock for
each share of Mobile Mini common stock held and, based on the closing price of
WillScot’s Class A common stock on February 28, 2020, the consideration implies
a premium of 8% to the closing price of Mobile Mini common stock on the same
day. As part of the transaction, TDR Capital will exchange all of its shares of
Williams Scotsman Holdings Corp. into approximately 10.6 million shares of
WillScot Class A common stock pursuant to the Exchange Agreement dated
November 29, 2017 among WillScot, Williams Scotsman Holdings Corp. and
affiliates of TDR Capital, and all shares of WillScot’s Class B Common Stock will
be cancelled for no consideration. Upon the effective time of the merger, the
combined company will have a single class of common stock.

This combination is expected to result in an estimated enterprise value for the
combined company at announcement of $6.6 billion, $1.7 billion in combined 2019
revenue and ~$650 million in combined 2019 Adjusted EBITDA1, including an
estimated $50 million of cost synergies from this transaction. With over $290
million of annual free cash flow2 generation and net leverage of 3.8x3 Adjusted



                                      -9-
 Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 10 of 34



EBITDA1 at close, this transaction demonstrates the combined company’s
financial strength, significant liquidity, and cash flow generation to provide for
ongoing growth and stockholder value creation.

Additionally, the management teams anticipate $50 million in annualized gross pre-
tax cost synergies, approximately 80% of which are expected to be realized in the
combined company’s run-rate within two years of closing. The cost of achieving
the synergies is expected to be approximately 150% of the total cost synergies.
Significant opportunities for long-term revenue synergy generation are also
anticipated, supported by a broad expansion of service offerings. The transaction is
expected to be highly accretive with greater than 10% free cash flow2 per share
accretion by end of 2021.

The transaction has been approved by the Boards of Directors of WillScot and
Mobile Mini. The transaction is subject to customary closing conditions, including
receipt of customary antitrust approval and approval by the stockholders of each
company, and is expected to close in third quarter of 2020. Additionally, the
transaction also has the support of TDR Capital, which has entered into a customary
voting agreement in support of the transaction. TDR Capital will be subject to a
contractual lock-up for six months following closing. In the first year following the
lock-up, TDR Capital will be prohibited from selling more than 50% of its shares
of the combined company.

Morgan Stanley & Co. LLC served as the lead financial advisor to WillScot,
Rothschild & Co. served as the financing advisor to WillScot, and Stifel, Nicolaus
& Co., Inc. served as the financial advisors to the special committee of WillScot’s
Board of Directors. BofA Securities Inc., Deutsche Bank Securities Inc., and J.P.
Morgan Securities LLC served as additional financial advisors to WillScot. Allen
& Overy LLP acted as external legal counsel to WillScot. Barclays Capital Inc. and
Goldman Sachs & Co. LLC served as the financial advisors to Mobile Mini, and
Davis Polk & Wardwell LLP acted as external legal counsel to Mobile Mini.

1 - Adjusted EBITDA of $357 million for the 12 months ended December 31, 2019
at WillScot is defined as net income (loss) before income tax expense, net interest
expense, depreciation and amortization adjusted for non-cash items considered
non-core to business operations including net currency gains and losses, goodwill
and other impairment charges, restructuring costs, costs to integrate acquired
companies, costs incurred related to transactions, non-cash charges for stock
compensation plans, and other discrete expenses. Adjusted EBITDA of $243
million for the 12 months ended December 31, 2019 at Mobile Mini is defined as
net income before discontinued operations, net of tax (if applicable), interest
expense, income taxes, depreciation and amortization, and debt restructuring or
extinguishment expense (if applicable), including any write off of deferred
financing costs, further adjusted to exclude certain non-cash expenses, including
share based compensation, as well as transactions that management believes are not
indicative of their business.



                                       - 10 -
 Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 11 of 34



2 - Combined 2020E standalone Free Cash Flow, where Free Cash Flow is defined
as Cash Flow from Operations – Net Capex. Net Capex is defined as purchases of
rental equipment and refurbishments and purchases of property, plant and
equipment, less proceeds from sale of rental equipment and proceeds from the sale
of property, plant and equipment, which are all included in cash flows from
investing activities.

3 - Including $50M of anticipated run-rate cost synergies for this transaction and
estimated 2020 WillScot remaining cost synergies (net of inflation) of $29M from
prior acquisitions (ModSpace, Acton and Tyson).

Conference Call Information

The companies will host a joint conference call and webcast today at 8:00 a.m. EST
to discuss this announcement and WillScot’s fourth quarter and full year 2019
financial results. Participants on the call will include Brad Soultz and Tim Boswell,
President and Chief Executive Officer and Chief Financial Officer respectively, of
WillScot, and Kelly Williams, President and Chief Executive Officer of Mobile
Mini.

The live call can be accessed by dialing (855) 312-9420 (U.S./Canada toll-free) or
(210) 874-7774 (International) and asking to be connected to the WillScot - Mobile
Mini call. A live webcast will also be accessible via the "Events & Presentations"
section of the Company's Investor Relations website https://investors.willscot.com.
Choose "Events" and select the information pertaining to the Mobile Mini Merger
Conference Call. Additionally, there will be slides accompanying the webcast.
Please allow at least 15 minutes prior to the call to register, download and install
any necessary software. For those unable to listen to the live broadcast, an audio
webcast of the call will be available after the call on the Company’s Investor
Relations website.

About WillScot Corporation
Headquartered in Baltimore, Maryland, WillScot is the public holding company for
the WillScot family of companies. WillScot trades on Nasdaq under the ticker
symbol "WSC," and is a specialty rental services market leader providing
innovative modular space and portable storage solutions across North America.
WillScot is the modular space supplier of choice for the construction, education,
health care, government, retail, commercial, transportation, security and energy
sectors. With over half a century of innovative history, organic growth and strategic
acquisitions, WillScot serves a broad customer base from over 120 locations
throughout the US, Canada and Mexico, with a fleet of approximately 150,000
modular space and portable storage units.

About Mobile Mini
Mobile Mini, Inc. is a leading provider of portable storage solutions through its
total rental fleet of approximately 200,200 storage solutions containers and office



                                       - 11 -
         Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 12 of 34



        units and a leading provider of tank and pump solutions in the U.S., with a rental
        fleet of approximately 12,700 units. Mobile Mini’s network is comprised of 156
        locations in the U.S., U.K., and Canada. Mobile Mini is included on the Russell
        2000® and 3000® Indexes and the S&P Small Cap Index.

        29.     Mobile Mini is well-positioned for financial growth and the Merger Consideration

fails to adequately compensate the Company’s shareholders. It is imperative that Defendants

disclose the material information they have omitted from the S-4, discussed in detail below, so that

the Company’s shareholders can properly assess the fairness of the Merger Consideration for

themselves and make an informed decision concerning whether or not to vote in favor of the

Proposed Transaction.

        30.     If the false and/or misleading S-4 is not remedied and the Proposed Transaction is

consummated, Defendants will directly and proximately have caused damages and actual

economic loss (i.e. the difference between the value to be received as a result of the Proposed

Transaction and the true value of their shares prior to the merger), in an amount to be determined

at trial, to Plaintiff and the Class.

II.     The Materially Incomplete and Misleading S-4

        31.     On April 17, 2020, Defendants caused the S-4 to be filed with the SEC in

connection with the Proposed Transaction. The S-4 solicits the Company’s shareholders to vote

in favor of the Proposed Transaction. Defendants were obligated to carefully review the S-4 before

it was filed with the SEC and disseminated to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions. However, the S-4 misrepresents and/or

omits material information that is necessary for the Company’s shareholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.




                                               - 12 -
        Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 13 of 34



       The Materiality of Financial Projections

       32.     A company’s financial forecasts are material information a board relies on to

determine whether to approve a merger transaction and recommend that shareholders vote to

approve the transaction. Here, the S-4 discloses that “[i]n connection with a possible transaction

with WillScot, Mobile Mini management prepared certain non-public, unaudited prospective

financial information regarding the anticipated results of operations for fiscal years 2020 through

2024 of each of Mobile Mini and WillScot.” S-4 131. The Company’s management also prepared

forecasts for the combined company with WillScot management. Id. at 134.

       33.     When soliciting proxies from shareholders, a company must furnish the

information found in Schedule 14A (codified as 17 C.F.R. § 240.14a-101). Item 14 of Schedule

14A sets forth the information a company must disclose when soliciting proxies regarding mergers

and acquisitions. In regard to financial information, companies are required to disclose “financial

information required by Article 11 of Regulation S-X[,]” which includes Item 10 of Regulation S-

K. See Item 14(7)(b)(11) of 17 C.F.R. § 240.14a-101.

       34.     Under Item 10 of Regulation S-K, companies are encouraged to disclose

“management’s projections of future economic performance that have a reasonable basis and are

presented in an appropriate format.” 17 C.F.R. § 229.10(b). Although the SEC recognizes the

usefulness of disclosing projected financial metrics, the SEC cautions companies to “take care to

assure that the choice of items projected is not susceptible of misleading inferences through

selective projection of only favorable items.” 17 C.F.R. § 229.10(b)(2).

       35.     In order to facilitate investor understanding of the Company’s financial projections,

the SEC provides companies with certain factors “to be considered in formulating and disclosing

such projections[,]” including:




                                              - 13 -
         Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 14 of 34



       (i) When management chooses to include its projections in a Commission filing,
       the disclosures accompanying the projections should facilitate investor
       understanding of the basis for and limitations of projections. In this regard investors
       should be cautioned against attributing undue certainty to management’s
       assessment, and the Commission believes that investors would be aided by a
       statement indicating management’s intention regarding the furnishing of updated
       projections. The Commission also believes that investor understanding would be
       enhanced by disclosure of the assumptions which in management’s opinion are
       most significant to the projections or are the key factors upon which the financial
       results of the enterprise depend and encourages disclosure of assumptions in a
       manner that will provide a framework for analysis of the projection.

       (ii) Management also should consider whether disclosure of the accuracy or
       inaccuracy of previous projections would provide investors with important insights
       into the limitations of projections. In this regard, consideration should be given to
       presenting the projections in a format that will facilitate subsequent analysis of the
       reasons for differences between actual and forecast results. An important benefit
       may arise from the systematic analysis of variances between projected and actual
       results on a continuing basis, since such disclosure may highlight for investors the
       most significant risk and profit-sensitive areas in a business operation.

17 C.F.R. § 229.10(b)(3) (emphasis added).

       36.     Here, Mobile Mini’s shareholders would clearly find complete and non-misleading

financial projections material in deciding how to vote, considering that the Board specifically

relied on the financial forecasts in reaching its decision to, among other things, approve the Merger

Agreement and the transactions contemplated by it. S-4 80-81.

       37.     As discussed further below, the non-GAAP financial projections used do not

provide Mobile Mini’s shareholders with a materially complete understanding of the assumptions

and key factors considered in developing the financial projections, which assumptions, factors,

and other inputs the Board reviewed.

       The Financial Projections Relied on by the Board

       38.     The S-4 discloses that “[i]n connection with a possible transaction with WillScot,

Mobile Mini management prepared certain non-public, unaudited prospective financial

information regarding the anticipated results of operations for fiscal years 2020 through 2024 of




                                               - 14 -
        Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 15 of 34



each of Mobile Mini and WillScot.” Id. at 131. The Company’s management also prepared

forecasts for the combined company with WillScot management. Id. at 134.

       39.     The S-4 goes on to disclose, inter alia, forecasted values for Mobile Mini and

WillScot projected non-GAAP (Generally Accepted Accounting Principles) financial metrics for

2020 through 2024 for (1) Adjusted EBITDA, (2) Adjusted EBIT and (3) Unlevered Free Cash

Flow, but fails to provide (i) the line items used to calculate these non-GAAP metrics or (ii) a

reconciliation of these non-GAAP projections to the most comparable GAAP measures. Id.

       40.     The S-4 defines Adjusted EBITDA as “earnings before income tax expense, net

interest expense, depreciation and amortization, excluding any non-cash items considered non-

core to business operations.” Id. at 133 n.1. Nevertheless, the S-4 fails to reconcile Adjusted

EBITDA to its most comparable GAAP measure or disclose the line items used to calculate

Adjusted EBITDA, rendering the S-4 materially false and/or misleading. Id.

       41.     The S-4 defines Adjusted EBIT as “earnings before income tax expense and net

interest expense, excluding any non-cash items considered non-core to business operations and as

burdened by share-based compensation.” Id. at 133 n.2. Nevertheless, the S-4 fails to reconcile

Adjusted EBIT to its most comparable GAAP measure or disclose the line items used to calculate

Adjusted EBIT, rendering the S-4 materially false and/or misleading. Id.

       42.     The S-4 provides two different definitions for Unlevered Free Cash Flow

(“UFCF”). The first definition of UFCF, as calculated by Barclays, is “Adjusted EBITDA less

share-based compensation, non-cash items considered non-core to business operations, cash taxes

(excluding any tax savings from the use of net operating losses), net capital expenditures (defined

as capital expenditures in excess of dispositions), net property, plant and equipment (defined as

additions of property, plant and equipment in excess of dispositions), gain on sale of fleet and




                                              - 15 -
        Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 16 of 34



property, plant and equipment, plus the provision for doubtful accounts and adjusting for changes

in net working capital.” Id. at 133 n.3. The second definition of UFCF, as calculated by Goldman

Sachs, is “Adjusted EBITDA less share-based compensation, non-operating expenses considered

non-core to business operations, taxes (excluding any tax savings from the use of net operating

losses), net capital expenditures (including net property, plant and equipment, and defined as

capital expenditures in excess of dispositions), and gain on sale of fleet and property, plant and

equipment, plus the provision for doubtful accounts, and adjusting for changes in net working

capital.” Id. at 133 n.4. Nevertheless, the S-4 fails to reconcile either definition of UFCF to its

most comparable GAAP measure or disclose the line items used to calculate either definition of

UFCF, rendering the S-4 materially false and/or misleading. Id.

       43.     Thus, the S-4’s disclosure of these non-GAAP financial forecasts provides an

incomplete and materially misleading understanding of the Company’s future financial prospects

and the inputs and assumptions for which those prospects are based upon. It is clear that those

inputs and assumptions were in fact forecasted and utilized in calculating the non-GAAP measures

disclosed and relied on by the Board to recommend the Proposed Transaction in violation of

Section 14(a) of the Exchange Act.

       44.     The non-GAAP financial projections disclosed on page 133 and 135 of the S-4

violate Section 14(a) of the Exchange Act because: (i) the use of such forecasted non-GAAP

financial measures alone violates SEC Regulation G as a result of Defendants’ failure to reconcile

those non-GAAP measures to their closest GAAP equivalent or otherwise disclose the specific

financial assumptions and inputs used to calculate the non-GAAP measures; and (ii) they violate

SEC Regulation 14a-9 because they are materially misleading as without any correlation with their




                                              - 16 -
         Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 17 of 34



GAAP equivalent financial metrics, shareholders are unable to discern the veracity of the financial

projections.

        45.     As such, this information must be disclosed in order to cure the materially

misleading disclosures regarding both the financial projections developed by the Company as well

as the projections relied upon by the Company’s financial advisors.

        The Financial Projections Violate Regulation G

        46.     The SEC has acknowledged that potential “misleading inferences” are exacerbated

when the disclosed information contains non-GAAP financial measures1 and adopted Regulation

G2 “to ensure that investors and others are not misled by the use of non-GAAP financial

measures.”3

        47.     Defendants must comply with Regulation G. More specifically, the company must

disclose the most directly comparable GAAP financial measure and a reconciliation (by schedule

or other clearly understandable method) of the differences between the non-GAAP financial

measure disclosed or released with the most comparable financial measure or measures calculated

and presented in accordance with GAAP. 17 C.F.R. § 244.100. This is because the SEC believes

“this reconciliation will help investors . . . to better evaluate the non-GAAP financial measures

. . . [and] more accurately evaluate companies’ securities and, in turn, result in a more accurate

pricing of securities.”4



1
        Non-GAAP financial measures are numerical measures of future financial performance
that exclude amounts or are adjusted to effectively exclude amounts that are included in the most
directly comparable GAAP measure. 17 C.F.R. § 244.101(a)(1).
2
        Item 10 of Regulations S-K and S-B were amended to reflect the requirements of
Regulation G.
3
        SEC, Final Rule: Conditions for Use of Non-GAAP Financial Measures (Jan. 22, 2003),
available at https://www.sec.gov/rules/final/33-8176.htm (“SEC, Final Rule”).
4
        SEC, Final Rule.



                                              - 17 -
        Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 18 of 34



       48.    Moreover, the SEC has publicly stated that the use of non-GAAP financial

measures can be misleading.5 Former SEC Chairwoman Mary Jo White has stated that the frequent

use by publicly traded companies of unique company-specific non-GAAP financial measures (as

Mobile Mini included in the S-4 here) implicates the centerpiece of the SEC’s disclosures regime:

       In too many cases, the non-GAAP information, which is meant to supplement the
       GAAP information, has become the key message to investors, crowding out and
       effectively supplanting the GAAP presentation. Jim Schnurr, our Chief Accountant,
       Mark Kronforst, our Chief Accountant in the Division of Corporation Finance and
       I, along with other members of the staff, have spoken out frequently about our
       concerns to raise the awareness of boards, management and investors. And last
       month, the staff issued guidance addressing a number of troublesome practices
       which can make non-GAAP disclosures misleading: the lack of equal or greater
       prominence for GAAP measures; exclusion of normal, recurring cash operating
       expenses; individually tailored non-GAAP revenues; lack of consistency; cherry-
       picking; and the use of cash per share data. I strongly urge companies to carefully
       consider this guidance and revisit their approach to non-GAAP disclosures. I also
       urge again, as I did last December, that appropriate controls be considered and that
       audit committees carefully oversee their company’s use of non-GAAP measures
       and disclosures.6

       49.    The SEC has required compliance with Regulation G, including reconciliation

requirements in other merger transactions. Compare Youku Tudou Inc., et al., Correspondence to

SEC 5 (Jan. 11, 2016) (Issuer arguing that Rule 100(d) of Regulation G does not apply to non-

GAAP financials relating to a business combination),7 with Youku Tudou Inc., et al., SEC Staff



5
       See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial Regulation
(June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-financial-
measures-the-secs-evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping Companies
Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at http://www.nytimes.com
/2016/04/24/business/fantasy-math-is-helping-companies-spin-losses-into-profits.html?_r=0.
6
       Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), available at https://www.sec.gov/news/speech/chair-
white-icgn-speech.html (emphasis added) (footnotes omitted).
7
       Available at https://www.sec.gov/Archives/edgar/data/1442596/000110465916089133/
filename1.htm.



                                              - 18 -
         Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 19 of 34



Comment Letter 1 (Jan. 20, 2016) (“[The SEC] note[s] that your disclosure of projected financial

information is not in response to the requirements of, or pursuant to, Item 1015 of Regulation M-

A and is thus not excepted from Rule 100 of Regulation G.”);8 see Harbin Electric, Inc.,

Correspondence to SEC 29 (Aug. 12, 2011) (“Pursuant to the requirements of Regulation G, we

have added a reconciliation of actual and projected EBIT to GAAP net income . . . .”).9

       50.     Compliance with Regulation G is mandatory under Section 14(a), and non-

compliance constitutes a violation of Section 14(a). Thus, in order to bring the S-4 into compliance

with Regulation G, Defendants must provide a reconciliation of the non-GAAP financial measures

to their respective most comparable GAAP financial measures.

       The Financial Projections are Materially Misleading and Violate SEC Rule 14a-9

       51.     In addition to the S-4’s violation of Regulation G, the lack of reconciliation or, at

the very least, the line items utilized in calculating the non-GAAP measures render the financial

forecasts disclosed materially misleading as shareholders are unable to understand the differences



8
        Available at https://www.sec.gov/Archives/edgar/data/1442596/000000000016062042/
filename1.pdf.
9
        Available at https://www.sec.gov/Archives/edgar/data/1266719/000114420411046281/
filename1.htm. See also Actel Corporation, SEC Staff Comment Letter 2 (Oct. 13, 2010)
(“Opinion of Actel’s Financial Advisor, page 24 . . . This section includes non-GAAP financial
measures. Please revise to provide the disclosure required by Rule 100 of Regulation G.”),
available at https://www.sec.gov/Archives/edgar/data/907687/000000000010060087/filename
1.pdf. See also The Spectranetics Corp., SEC Staff Comment Letter 1 (July 18, 2017) (“Item 4.
The Solicitation or Recommendation Certain Spectranetics Forecasts, page 39 . . . [P]rovide the
reconciliation required under Rule 100(a) of Regulation G”), available at
https://www.sec.gov/Archives/edgar/data/789132/000000000017025180/filename1.pdf.                The
SEC Office of Mergers and Acquisitions applied Regulation G in these transactions, which reflect
the SEC’s official position. Any claim that the SEC has officially sanctioned the use of non-GAAP
financial forecasts for business combinations when the Board itself created and relied on such non-
GAAP forecasts to recommend a transaction such as the Proposed Transaction is incorrect. The
SEC’s website provides certain unofficial guidance for certain matters, called Compliance and
Disclosure Interpretations (“C&DI’s”) which through the use of Q&As reflect the views of
particular SEC staff and on which certain issuers have in the past claimed an exemption from
Regulation G. The SEC itself expressly disclaims C&DI’s as they are not regulations that have
been reviewed by the SEC, and the SEC expressly states that they are not binding and should not
be relied on. See www.sec.gov/divisions/corpfin/cfguidance.shtml (last visited Oct. 28, 2019).


                                               - 19 -
        Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 20 of 34



between the non-GAAP financial measures and their respective most comparable GAAP financial

measures. Nor can shareholders compare the Company’s financial prospects with similarly

situated companies.

       52.    Such projections are necessary to make the non-GAAP projections included in the

S-4 not misleading for the reasons discussed above. Indeed, Mobile Mini acknowledges that “Non-

GAAP financial measures are not prepared in accordance with GAAP, are not reported by all of

Mobile Mini's competitors and may not be directly comparable to similarly titled measures of

Mobile Mini's competitors or other companies generally. Non-GAAP financial measures should

not be considered in isolation from, or as a substitute for, financial information presented in

accordance with GAAP.” Id. at 132.

       53.    As such, financial projections are plainly material, and shareholders would clearly

want a complete and non-misleading understanding of those projections.

       54.    In order to cure the materially misleading nature of the projections under SEC Rule

14a-9 as a result of the omitted information on page 133 and 135, Defendants must provide a

reconciliation table of the non-GAAP financial measures to the most comparable GAAP measures.

       The Materially Misleading Financial Analyses

       55.    The summary of the valuation methodologies utilized by Barclays and Goldman

Sachs, including the utilization of certain of the non-GAAP financial projections described above

by Barclays and Goldman Sachs, in connection with its valuation analyses (id. at 105, 119) is

misleading in violation of Regulation 14a-9. The opacity concerning the Company’s internal

projections renders the valuation analyses described below materially incomplete and misleading,

particularly as companies formulate non-GAAP metrics differently. Once an S-4 discloses internal

projections relied upon by the Board, those projections must be complete and accurate.




                                             - 20 -
        Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 21 of 34



       56.     With respect to Barclays’s Mobile Mini Standalone Present Value of Future Share

Price Analysis, the S-4 fails to disclose Mobile Mini’s projected annual dividends, the Company’s

net debt for each fiscal year 2020 to 2022 or the number of fully diluted shares of Mobile Mini

common stock outstanding.

       57.     With respect to Barclays’s Combined Company Present Value of Future Share

Price Analysis, the S-4 fails to disclose the expected phased in synergies and costs expected to

achieve those synergies, the combined company’s net debt for each fiscal year 2020 to 2022 or the

number of fully diluted shares of Mobile Mini common stock outstanding.

       58.     With respect to Goldman Sachs’s Mobile Mini Standalone present Value of Future

Share Price Analysis, the S-4 fails to disclose the cumulative dividends per share expected to be

paid to Mobile Mini shareholders in each fiscal year 2020 to 2022, the Company’s forecasted net

debt for each end of fiscal year 2020 to 2022 or the number of fully diluted shares of Mobile Mini

common stock outstanding.

       59.     With respect to Goldman Sachs’s Pro Forma Present Value to be Received per

Share of Mobile Mini Common Stock, the S-4 fails to disclose the phased-in cost synergies and the

expected costs to achieve the synergies, the combined company’s pro forma net debt for each fiscal

year 2020 to 2022, the expected dividends to be paid prior to the close of the merger or the number

of shares expected to be outstanding of the combined company following the merger.

       60.     Barclays and Goldman Sachs both performed a discounted cash flow analysis on

Mobile Mini and the combined company. With respect to Barclays’s Mobile Mini Standalone

Discounted Cash Flow Analysis, the S-4 states Barclays calculated Mobile Mini’s enterprise value

by adding Mobile Mini’s projected unlevered free cash flows for fiscal years 2020 through 2024

to the Company’s terminal value as of December 31, 2024 and discounted this sum to December




                                              - 21 -
         Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 22 of 34



31, 2019. Id. at 111. Barclays calculated the terminal value by applying a perpetuity growth rate

range of 2.0% to 3.0%. Id. Barclays utilized a discount rate range of 8.5% to 9.5% that was

selected based on an analysis of the Company’s weighted average cost of capital and selected

comparable companies. Id. Barclays then subtracted the net debt and added the estimated present

value of the net operating losses and divided by the fully diluted shares outstanding of Mobile

Mini. Id.

       61.     With respect to Barclays’s Combined Company Discounted Cash Flow Analysis,

the S-4 states Barclays calculated the estimated enterprise value of the combined company by

adding the combined company’s projected unlevered free cash flows for fiscal years 2020 through

2024 to the combined company’s terminal value as of December 31, 2024 and discounted this sum

to December 31, 2019. Id. at 111. Barclays calculates the terminal value by applying a perpetuity

growth rate range of 2.25% to 3.25%. Id. at 112. Barclays utilized a discount rate range of 8.5%

to 9.5% that was selected based on an analysis of the combined company’s weighted average cost

of capital and selected comparable companies. Id. Barclays then subtracted the combined

company’s pro forma net debt and estimated transactions fees in connection with the merger, added

the estimated present value of net operating losses of the combined company and the estimated

present value of the net cost synergies, and divided by the estimated number of fully diluted shares

outstanding of the combined company. Id.

       62.     With respect to Goldman Sachs’s Mobile Mini Standalone Discounted Cash Flow

Analysis, the S-4 states Goldman Sachs discounted estimates of Mobile Mini’s unlevered free cash

flow for the years 2020 through 2024 and a range of terminal values to December 31, 2019 using

a discount rate range of 6.50% to 7.50%, which reflected estimates of the Company’s weighted

average cost of capital. Id. at 121. Goldman Sachs calculated the terminal value by applying a




                                               - 22 -
        Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 23 of 34



perpetuity growth rate range of 1.00% to 2.00% to the terminal year estimate of free cash flow.

Id. Goldman Sachs also discounted the estimated benefits of Mobile Mini’s net operating losses

for the years 2020 through 2024 using a discount rate range of 6.50% to 7.50%, reflecting the

Company’s weighted average cost of capital. Id. Goldman Sachs then subtracted Mobile Mini’s

net debt and divided by the number of fully diluted shares of the Company outstanding. Id.

       63.     With respect to Goldman Sachs’s Combined Company Pro Forma Discounted

Cash Flow Analysis, the S-4 states Goldman Sachs discounted estimates of the combined

company’s unlevered free cash flow for years 2020 through 2024 and a range of terminal values

to December 31, 2019 using a discount rate range of 6.75% to 7.75%, which reflected estimates of

the combined company’s weighted average cost of capital. Id. at 121-122. Goldman Sachs

calculated the terminal value by applying a perpetuity growth rate range of 1.25% to 2.25% to the

terminal year estimate of free cash flow. Id. Goldman Sachs also discounted the estimated benefits

of the combined company’s net operating losses for the years 2020 through 2024 and the estimated

benefits of the phases in cost synergies from the merger using a discount rate range of 6.75% to

7.75%, reflecting the combined company’s weighted average cost of capital. Id. Goldman Sachs

then subtracted the combined company’s pro forma net debt and estimated transaction fees in

connection with the merger and divided by the number of fully diluted shares estimated to be

outstanding of the combined company following the merger. Id.

       64.     With respect to Barclays’s Mobile Mini Standalone Discounted Cash Flow

Analysis, the S-4 fails to disclose the calculated range of terminal values, the inputs used to

calculate the Company’s weighted average cost of capital, the Company’s net debt, the estimated

present value of the net operating losses or the number of fully diluted shares of Mobile Mini

outstanding.




                                              - 23 -
         Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 24 of 34



       65.     With respect to Barclays’s Combined Company Discounted Cash Flow Analysis,

the S-4 fails to disclose the calculated range of terminal values, the inputs used to calculate the

combined company’s weighted average cost of capital, the combined company’s pro forma net

debt and estimated transactions fees in connection with the merger, the estimated present value of

net operating losses of the combined company, the estimated present value of the net cost synergies

associated with the merger or the number of fully diluted shares of the combined company

expected to be outstanding.

       66.     With respect to Goldman Sachs’s Mobile Mini Standalone Discounted Cash Flow

Analysis, the S-4 fails to disclose the calculated range of terminal values, the inputs used to

calculate the Company’s weighted average cost of capital, the present value of the estimated

benefits of Mobile Mini’s net operating losses, the Company’s net debt or the number of fully

diluted shares of the Company outstanding.

       67.     With respect to Goldman Sachs’s Combined Company Pro Forma Discounted

Cash Flow Analysis, the S-4 fails to disclose the calculated range of terminal values, the inputs

used to calculate the combined company’s weighted average cost of capital, the present value of

the combined company’s net operating losses and the estimated benefits of the phases in cost

synergies from the merger, the combined company’s pro forma net debt and estimated transaction

fees in connection with the merger or the number of fully diluted shares estimated to be outstanding

of the combined company following the merger.

       68.     Since information was omitted, shareholders are unable to discern the veracity of

Barclays’s and Goldman Sachs’s discounted cash flow analyses. Without further disclosure,

shareholders are unable to compare Barclays’s and Goldman Sachs’s calculations with the

Company’s financial projections. The absence of any single piece of the above information




                                               - 24 -
        Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 25 of 34



renders Barclays’s and Goldman Sachs’s discounted cash flow analyses incomplete and

misleading. Thus, the Company’s shareholders are being materially misled regarding the value of

the Company.

       69.      As a highly-respected professor explained in one of the most thorough law review

articles regarding the fundamental flaws with the valuation analyses bankers perform in support

of fairness opinions, in a discounted cash flow analysis a banker takes management’s projections

and then makes several key choices “each of which can significantly affect the final valuation.”

Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices

include “the appropriate discount rate, and the terminal value . . . .” Id. (footnote omitted). As

Professor Davidoff explains:

       There is substantial leeway to determine each of these, and any change can
       markedly affect the discounted cash flow value . . . The substantial discretion and
       lack of guidelines and standards also makes the process vulnerable to manipulation
       to arrive at the “right” answer for fairness. This raises a further dilemma in light of
       the conflicted nature of the investment banks who often provide these opinions[.]

Id. at 1577-78 (footnotes omitted).

       70.      Therefore, in order for Mobile Mini shareholders to become fully informed

regarding the fairness of the Merger Consideration, the material omitted information must be

disclosed to shareholders.

       71.      In sum, the S-4 independently violates both: (i) Regulation G, which requires a

presentation and reconciliation of any non-GAAP financial to its most directly comparable GAAP

equivalent; and (ii) Rule 14a-9, since the material omitted information renders certain statements,

discussed above, materially incomplete and misleading. As the S-4 independently contravenes the

SEC rules and regulations, Defendants violated Section 14(a) and Section 20(a) of the Exchange

Act by filing the S-4 to garner votes in support of the Proposed Transaction from Mobile Mini

shareholders.


                                               - 25 -
           Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 26 of 34



          72.    Absent disclosure of the foregoing material information prior to the special

shareholder meeting to vote on the Proposed Transaction, Plaintiff and the other members of the

Class will not be able to make a fully-informed decision regarding whether to vote in favor of the

Proposed Transaction, and they are thus threatened with irreparable harm, warranting the

injunctive relief sought herein.

          73.    Further, failure to remedy the deficient S-4 and consummate the Proposed

Transaction will directly and proximately cause damages and actual economic loss to shareholders

(i.e. the difference between the value to be received as a result of the Proposed Transaction and

the true value of their shares prior to the merger), in an amount to be determined at trial, to Plaintiff

and the Class.

                                              COUNT I

      (Against All Defendants for Violations of Section 14(a) of the Exchange Act and
                      17 C.F.R. § 244.100 Promulgated Thereunder)

          74.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          75.    Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any [S-4] or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          76.    As set forth above, the S-4 omits information required by SEC Regulation G, 17

C.F.R. § 244.100, which independently violates Section 14(a). SEC Regulation G, among other




                                                 - 26 -
           Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 27 of 34



things, requires an issuer that chooses to disclose a non-GAAP measure to provide a presentation

of the “most directly comparable” GAAP measure and a reconciliation “by schedule or other

clearly understandable method” of the non-GAAP measure to the “most comparable” GAAP

measure. 17 C.F.R. § 244.100(a).

          77.   The failure to reconcile the non-GAAP financial measures included in the S-4

violates Regulation G and constitutes a violation of Section 14(a).

          78.   As a direct and proximate result of the dissemination of the false and/or misleading

S-4 Defendants used to recommend that shareholders approve the Proposed Transaction, Plaintiff

and the Class will suffer damages and actual economic losses (i.e. the difference between the value

they will receive as a result of the Proposed Transaction and the true value of their shares prior to

the merger) in an amount to be determined at trial and are entitled to such equitable relief as the

Court deems appropriate, including rescissory damages.

                                             COUNT II

      (Against All Defendants for Violations of Section 14(a) of the Exchange Act and
                          Rule 14a-9 Promulgated Thereunder)

          79.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          80.   SEC Rule 14a-9 prohibits the solicitation of shareholder votes in registration

statements that contain “any statement which, at the time and in the light of the circumstances

under which it is made, is false or misleading with respect to any material fact, or which omits to

state any material fact necessary in order to make the statements therein not false or misleading[.]”

17 C.F.R. § 240.14a-9(a).

          81.   Regulation G similarly prohibits the solicitation of shareholder votes by “mak[ing]

public a non-GAAP financial measure that, taken together with the information accompanying that




                                                - 27 -
         Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 28 of 34



measure . . . contains an untrue statement of a material fact or omits to state a material fact

necessary in order to make the presentation of the non-GAAP financial measure . . . not

misleading.” 17 C.F.R. § 244.100(b) (emphasis added).

       82.     Defendants have issued the S-4 with the intention of soliciting shareholder support

for the Proposed Transaction. Each of the Defendants reviewed and authorized the dissemination

of the S-4, which fails to provide critical information regarding, amongst other things, the financial

projections for the Company.

       83.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as directors and/or officers, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the S-4 but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       84.     The Individual Defendants knew or were negligent in not knowing that the S-4 is

materially misleading and omits material facts that are necessary to render it not misleading. The

Individual Defendants undoubtedly reviewed and relied upon the omitted information identified

above in connection with their decision to approve and recommend the Proposed Transaction.

       85.     The Individual Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the S-4, rendering the sections of the S-4

identified above to be materially incomplete and misleading.

       86.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the S-4. The preparation of a registration statement by corporate insiders containing




                                                - 28 -
           Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 29 of 34



materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the S-4 or

failing to notice the material omissions in the S-4 upon reviewing it, which they were required to

do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation of

the Company’s financial projections.

          87.   Mobile Mini is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the S-4.

          88.   The misrepresentations and omissions in the S-4 are material to Plaintiff and the

Class, who will be deprived of their right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction.

          89.   As a direct and proximate result of the dissemination of the false and/or misleading

S-4 Defendants used to recommend that shareholders approve the Proposed Transaction, Plaintiff

and the Class will suffer damages and actual economic losses (i.e. the difference between the value

they will receive as a result of the Proposed Transaction and the true value of their shares prior to

the merger) in an amount to be determined at trial and are entitled to such equitable relief as the

Court deems appropriate, including rescissory damages.

                                            COUNT III

                       (Against the Individual Defendants for Violations
                             of Section 20(a) of the Exchange Act)

          90.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          91.   The Individual Defendants acted as controlling persons of Mobile Mini within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as



                                                - 29 -
         Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 30 of 34



directors and/or officers of Mobile Mini, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the S-4 filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

       92.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the S-4 and other statements alleged by Plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause the statements to be corrected.

       93.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein and exercised the same. The S-4 at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing the S-4.

       94.     In addition, as the S-4 sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

S-4 purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their

input on the content of those descriptions.

       95.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.




                                               - 30 -
         Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 31 of 34



       96.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff and the Class will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class Representative and his counsel as Class Counsel;

       B.      Enjoining Defendants and all persons acting in concert with them from proceeding

with the shareholder vote on the Proposed Transaction or consummating the Proposed Transaction,

unless and until the Company discloses the material information discussed above which has been

omitted from the S-4;

       C.      Directing Defendants to account to Plaintiff and the Class for all damages sustained

as a result of their wrongdoing and to award damages arising from proceeding with the Proposed

Transaction;

       D.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       E.      Granting such other and further relief as this Court may deem just and proper.




                                                - 31 -
        Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 32 of 34



                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: April 29, 2020

                                                   Respectfully submitted,

                                                   By: James M. Wilson, Jr.
                                                   Nadeem Faruqi
                                                   James M. Wilson, Jr.
                                                   FARUQI & FARUQI, LLP
                                                   685 Third Avenue, 26th Floor
                                                   New York, NY 10017
                                                   Tel.: (212) 983-9330
                                                   Fax: (212) 983-9331
                                                   Email: nfaruqi@faruqilaw.com
                                                           jwilson@faruqilaw.com

                                                   Counsel for Plaintiff




                                                - 32 -
Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 33 of 34
Case 1:20-cv-03359-MKV Document 1 Filed 04/29/20 Page 34 of 34
